Opinion by
Judge Wilkinson,
This case. was. consolidated for argument with the appeal of the City of Philadelphia in No. 996 Transfer Docket 1970. On argument, all parties agreed that the ultimate result of both appeals would bé controlled by the decision in the City of Philadelphia appeal. Accordingly, the motion to quash the appeal of SEPTA has been dismissed for the reasons set forth in the appeal of the City of Philadelphia at No. 996 Transfer Docket 1970, and we enter the following
OEDEE
The appeal of Southeastern Pennsylvania Transportation Authority is sustained and paragraphs 21 and 22 of the Commission’s order dated June 1, 1970, are vacated and set aside and the City of Philadelphia *70is hereby relieved of any duty to reimburse Philadelphia Electric Company or The Bell Telephone Company of Pennsylvania 75% of the costs herein referred to.
Motion to quash appeal dismissed.